Exhibit 10.50

 

U.S. PLEDGE AGREEMENT

 

THIS U.S. PLEDGE AGREEMENT dated as of January 18, 2011 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SEAGATE HDD CAYMAN, an exempted limited liability company organized under the
laws of the Cayman Islands (the “Borrower”), SEAGATE TECHNOLOGY PUBLIC LIMITED
COMPANY, an Irish company (“STX”), each subsidiary of STX listed on Schedule I
hereto (each such subsidiary individually, a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors;” the Borrower, STX and the Subsidiary
Pledgors are referred to herein individually as a “Pledgor” and collectively as
the “Pledgors”) and THE BANK OF NOVA SCOTIA (“Scotia Capital”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

Reference is made to (a) the Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among STX, the Borrower, the lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent, and (b) the U.S. Guarantee
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The (i) Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement and (ii) the other Secured Parties counterparties to the Platinum
Leases have agreed to continue to provide Platinum Leases to STX, the Borrower
or the Subsidiaries.  Each of STX and each Subsidiary acknowledges that it will
derive substantial benefit from the making of the Loans by the Lenders and the
issuance of Letters of Credit by the Issuing Banks, and each of STX, the
Borrower and the Subsidiaries acknowledge that it will derive substantial
benefit from the making of the financial and other accommodations and other
arrangements provided by the other Secured Parties.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit are
conditioned on, among other things, the execution and delivery by the Pledgors
of an agreement in the form hereof to secure the Obligations.  As consideration
therefor and in order to induce the Lenders to make Loans and the Issuing Banks
to issue Letters of Credit and the other Secured Parties to continue or enter
into additional Platinum Leases and provide other financial and other
accommodations and arrangements to the Loan Parties, the Pledgors are willing to
execute this Agreement.

 

Accordingly, the Pledgors and the Administrative Agent, on behalf of itself and
each Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  Pledge.  As security for the payment and performance, as the case
may be, in full of the Obligations, each Pledgor hereby pledges and grants to
the Administrative Agent, its successors and assigns, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests owned by it that are listed on
Schedule II hereto and, subject to applicable law, any Equity Interests obtained
in the future by such Pledgor and the certificates representing all such Equity
Interests (the “Pledged Interests”), provided that, to the extent that
applicable law requires that a Subsidiary of such Pledgor issue directors’
qualifying shares, the Pledged Interests shall not include such qualifying
shares, (b) (i) the debt securities owned by it that are listed opposite the
name of such Pledgor on Schedule II hereto, (ii) subject to applicable law, any
debt securities in the future issued to such Pledgor and (iii) the promissory
notes and any other instruments evidencing such debt securities ((b)(i),
(b)(ii) and this (b)(iii) being collectively referred to as the “Pledged Debt
Securities”), (c) all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms hereof, (d) subject to Section 5, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) and (b) above, (e) subject to Section 5, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above, and (f) all proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Collateral”).  Upon delivery to the
Administrative Agent, (x) any Pledged Interests in certificated form, any
Pledged Debt Securities or any stock certificates, notes or other securities now
or hereafter included in the Collateral (all collectively referred to as the
“Pledged Securities”) shall be accompanied by undated stock powers or other
applicable instruments of transfer, in the case of Pledged Debt Securities duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (y) all other property
comprising part of the Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents as the Administrative Agent may reasonably request.  Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities
theretofore and then being pledged hereunder, which schedule shall be attached
hereto as Schedule II and made a part hereof.  Each schedule so delivered shall
supersede any prior schedules so delivered.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.

 

Notwithstanding anything in this Agreement, any other Loan Document or any
Platinum Lease to the contrary, (A) the Collateral shall not include any
securities or other property referred to in clauses (a) through (f) above, or
any rights and privileges with respect to, or proceeds of, any of such
securities or other property, (i) if the Administrative Agent determines, after
consultation with the Borrower that granting a

 

2

--------------------------------------------------------------------------------


 

security interest in such securities or other property would (x) violate the law
of the jurisdiction in which such securities or other property are located or
the law of the jurisdiction where the Person owning such securities or property
is organized, (y) violate the terms of any material contract binding on STX, the
Borrower or any Subsidiary (but only to the extent that the restrictions in all
such contracts, taken as a whole, do not materially limit the Collateral that
would otherwise be pledged pursuant to the Collateral and Guarantee Requirement
and Section 5.14 of the Credit Agreement to secure the Obligations) or
(z) result in a material adverse tax consequence to the Loan Party granting such
security interest or (ii) if the Administrative Agent shall determine that the
cost to STX, the Borrower or any Grantor of granting and perfecting a Lien in
such securities or other property would be excessive in view of the related
benefits to be received by the Lenders therefrom, provided that any securities
or other property excluded as Collateral pursuant to this clause (ii) shall be
specified on Schedule III, as modified by the Administrative Agent from time to
time, and (B) (i) the pledge of Equity Interests of any CFC Subsidiaries of a
U.S. Subsidiary to secure the Obligations of any U.S. Loan Party shall not
include (x) more than 65% of the outstanding voting Equity Interests of each
“first tier” CFC Subsidiary directly owned by such U.S. Subsidiary or (y) any
Equity Interests of any CFC Subsidiary of such U.S. Subsidiary that is not a
“first tier” CFC Subsidiary of such U.S. Subsidiary and (ii) the pledge of
Equity Interests of any Qualified CFC Holding Company of any U.S. Subsidiary to
secure the Obligations of any U.S. Loan Party shall not include (x) more than
65% of the outstanding voting Equity Interests of each “first tier” Qualified
CFC Holding Company directly owned by such U.S. Subsidiary and (y) any Equity
Interests of any Qualified CFC Holding Company of such U.S. Subsidiary that is
not a “first tier” Qualified CFC Holding Company of such U.S. Subsidiary.

 

SECTION 2.  Delivery of the Collateral.  (a)  Each Pledgor agrees promptly to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

 

(b)  Each Pledgor will cause any Indebtedness for borrowed money owed to the
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Administrative Agent pursuant to the terms thereof,
provided that if such Person is not a Subsidiary of the Borrower, such Pledgor
need not evidence such Indebtedness with a promissory note unless the principal
amount thereof is in excess of $10,000,000.

 

SECTION 3.  Representations, Warranties and Covenants.  Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Administrative Agent that:

 

(a)  the Pledged Interests represent that percentage as set forth on Schedule II
of the issued and outstanding shares of each class of the Equity Interests of
the issuer with respect thereto;

 

3

--------------------------------------------------------------------------------


 

(b)  except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens (other than any Lien expressly permitted under Section 6.02
of the Credit Agreement), (iii) will make no assignment, pledge, hypothecation
or transfer of, or create or permit to exist any security interest in or other
Lien on, the Collateral, other than pursuant hereto or pursuant to a transaction
expressly permitted under Section 6.02 or 6.05 of the Credit Agreement, and
(iv) subject to Section 5, will cause any and all Collateral, whether for value
paid by such Pledgor or otherwise, to be forthwith deposited with the
Administrative Agent and pledged or assigned hereunder;

 

(c)  such Pledgor (i) has the power and authority to pledge the Collateral in
the manner hereby done or contemplated and (ii) will take all commercially
reasonable actions to defend its title or interest thereto or therein against
any and all Liens (other than the Lien created by this Agreement or any Lien
expressly permitted under Section 6.02 of the Credit Agreement), however
arising, of all Persons whomsoever;

 

(d)  no consent of any other Person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby other than any such consent or approval that has been obtained;

 

(e)  by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Collateral are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will have a valid and
perfected first lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Obligations;

 

(f)  the pledge effected hereby is effective to vest in the Administrative
Agent, on behalf of the Secured Parties, the rights of the Administrative Agent
in the Collateral as set forth herein;

 

(g)  all of the Pledged Interests have been duly authorized and validly issued
and are fully paid and nonassessable;

 

(h)  all information set forth herein relating to the Pledged Interests is
accurate and complete in all material respects as of the date hereof; and

 

(i)  the pledge of the Pledged Interests pursuant to this Agreement does not
violate Regulation T, U or X of the Federal Reserve Board or any successor
thereto as of the date hereof.

 

SECTION 4.  Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the

 

4

--------------------------------------------------------------------------------


 

name of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Administrative Agent.  Each
Pledgor will promptly give to the Administrative Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor.  The Administrative Agent shall at all
times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

 

SECTION 5.  Voting Rights; Dividends and Interest, etc.  (a)  Unless and until
an Event of Default shall have occurred and be continuing:

 

(i)  Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
Pledgor will not be entitled to exercise any such right if the result thereof
could, in the reasonable judgment of the Administrative Agent, materially impair
the Collateral, or could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under this Agreement or the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

 

(ii)  The Administrative Agent shall execute and deliver to each Pledgor, or
cause to be executed and delivered to each Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.

 

(iii)  Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws.  All noncash
dividends, interest and principal, and all dividends, interest and principal
paid or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Pledged Securities, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of the issuer
of any Pledged Securities or received in exchange for Pledged Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart

 

5

--------------------------------------------------------------------------------


 

therefrom, shall be held in trust for the benefit of the Administrative Agent
and shall be forthwith delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement).

 

(b)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall, subject to the provisions of this paragraph (b), have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal.  All dividends, interest or principal received by the Pledgor
contrary to the provisions of this paragraph (b) shall be held in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of such Pledgor and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Administrative Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 7.  After all Events of
Default have been cured or waived, the Administrative Agent shall promptly repay
to each Pledgor all cash dividends, interest or principal (without interest),
that such Pledgor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) above and that remain in such account.

 

(c)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 5, shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default, to permit the Pledgors to exercise such
rights.  After all such Events of Default have been cured or waived, each
Pledgor will have the right to exercise the voting and consensual rights and
powers that it would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

 

SECTION 6.  Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, subject to applicable regulatory and legal
requirements, the Administrative Agent may sell the Collateral, or any part
thereof, at public or private sale or at any broker’s board or on any securities
exchange, for cash, upon credit or for future delivery as the Administrative
Agent shall deem appropriate.  The Administrative Agent shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any such

 

6

--------------------------------------------------------------------------------


 

sale shall hold the property sold absolutely free from any claim or right on the
part of any Pledgor, and, to the extent permitted by applicable law, the
Pledgors hereby waive all rights of redemption, stay, valuation and appraisal
any Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Administrative Agent shall give a Pledgor 10 days’ prior written notice
(which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions) of the Administrative Agent’s
intention to make any sale of such Pledgor’s Collateral.  Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice of such sale.  At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine.  The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid in full by the purchaser or purchasers thereof, but
the Administrative Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by applicable law, private)
sale made pursuant to this Section 6, any Secured Party may bid for or purchase,
free from any right of redemption, stay or appraisal on the part of any Pledgor
(all said rights being also hereby waived and released), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any Obligation then due and payable to it from such Pledgor as a credit against
the purchase price, and it may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to such
Pledgor therefor, except that any remaining proceeds thereof shall be delivered
to the Pledgors to the extent required by Section 7.  For purposes hereof, (a) a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, (b) the Administrative Agent shall be free to carry
out such sale pursuant to such agreement and (c) such Pledgor shall not be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose upon the Collateral and to sell the
Collateral or any portion thereof

 

7

--------------------------------------------------------------------------------


 

pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

 

SECTION 7.  Application of Proceeds of Sale.  The Administrative Agent shall
apply the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Administrative Agent (in its capacity as such hereunder or under
any other Loan Document) in connection with such collection or sale or otherwise
in connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

 

SECTION 8.  Reimbursement of Administrative Agent.  (a)  Each Pledgor jointly
and severally agrees to pay upon demand to the Administrative Agent the amount
of any and all reasonable expenses, including the reasonable fees, other charges
and disbursements of its counsel and of any experts or agents, that the
Administrative Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise,
enforcement or protection of any of the rights of the Administrative Agent
hereunder or (iv) the failure by such Pledgor to perform or observe any of the
provisions hereof applicable to it.

 

(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative

 

8

--------------------------------------------------------------------------------


 

Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 8 shall remain operative and in full force and effect regardless
of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.  All amounts due
under this Section 8 shall be payable on written demand therefor and shall bear
interest at the rate payable under Section 2.12(c)(ii) of the Credit Agreement.

 

SECTION 9.  Administrative Agent Appointed Attorney-in-Fact.  Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, if an Event of
Default shall have occurred and be continuing, with full power of substitution
either in the Administrative Agent’s name or in the name of such Pledgor, to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral, to endorse
checks, drafts, orders and other instruments for the payment of money payable to
the Pledgor representing any interest or dividend or other distribution payable
in respect of the Collateral or any part thereof or on account thereof and to
give full discharge for the same, to settle, compromise, prosecute or defend any
action, claim or proceeding with respect thereto, and to sell, assign, endorse,
pledge, transfer and to make any agreement respecting, or otherwise deal with,
the same; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The
Administrative Agent shall give prior or simultaneous notice to the Borrower of
its intent to begin taking actions under this Section 9; provided, however, that
any failure to give such notice shall in no way affect the Administrative
Agent’s, right, power or authority to take such actions.  The Administrative
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to

 

9

--------------------------------------------------------------------------------


 

them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

 

SECTION 10.  Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification relates, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.

 

SECTION 11.  Securities Act, etc.  In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Securities,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Securities could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Securities under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Pledgor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Securities, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Securities for their own
account, for investment, and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Securities or part thereof
shall have been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale, in either case
in accordance with a valid

 

10

--------------------------------------------------------------------------------


 

exemption from registration under the Federal Securities Laws.  Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, the Administrative Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Securities at a price that the Administrative Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this
Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

 

SECTION 12.  [Intentionally Omitted]

 

SECTION 13.  Security Interest Absolute.  All rights of the Administrative Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any Platinum Lease, agreement with respect
to any of the Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, any Platinum Lease or any other agreement or instrument relating
to any of the foregoing, (c) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or in respect of this
Agreement (other than, in the case of any Secured Party, the payment in full in
cash of all the  Obligations owing to such Secured Party).

 

SECTION 14.  Termination or Release.  (a)  This Agreement and the security
interests granted hereby shall terminate when all the Loan Document Obligations
have been paid in full in cash, the Commitments have expired or been terminated,
the principal and interest on each Loan and all fees payable under the Loan
Documents shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed
(with such date referred to as the “Termination Date”), provided that if
Specified Obligations (as defined in the U.S. Guarantee Agreement) remain
outstanding on the Termination Date, then this Agreement and the security
interest created hereby shall not terminate as to a particular Secured Party
that is still owed such Specified Obligations or has such commitments to extend
credit until the date that STX, the Borrower and the Subsidiaries (or any one of
them) shall have either (i) delivered to such Secured Party cash collateral in
which such Secured Party shall have a first priority security interest in the
amount of the Specified Obligations owing to such Secured Party (unless the
Secured Party agrees to a lesser amount in its sole discretion), on terms and
conditions reasonably satisfactory to such Secured Party or (ii) the Loan
Parties have made other collateral arrangements regarding

 

11

--------------------------------------------------------------------------------


 

the Specified Obligations owing to, and commitments remaining from, such Secured
Party as are reasonably satisfactory to such Secured Party.

 

(b)  In the event that a Pledgor ceases to be a Subsidiary (as such term is used
in the Credit Agreement) pursuant to a transaction permitted under the Loan
Documents, such Pledgor shall be released from its obligations under this
Agreement and the Collateral of such Pledgor shall be released without further
action.

 

(c)  Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

 

(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 14, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 14 shall be without
recourse to or warranty by the Administrative Agent.

 

SECTION 15.  [Intentionally Omitted]

 

SECTION 16.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it at its address or telecopy number set forth on Schedule I hereto, with a copy
to the Borrower.

 

SECTION 17.  Further Assurances.  Each Pledgor agrees to do such further acts
and things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Administrative Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights and
remedies hereunder.

 

SECTION 18.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Agreement shall become effective
as to any Pledgor when a counterpart hereof executed on behalf of such Pledgor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon such Pledgor and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of such
Pledgor, the Administrative Agent and the other Secured Parties, and their
respective successors and assigns, except that no Pledgor shall have the right
to assign its rights or obligations

 

12

--------------------------------------------------------------------------------


 

hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Agreement or
the other Loan Documents.  This Agreement shall be construed as a separate
agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released with respect to any Pledgor without the
approval of any other Pledgor and without affecting the obligations of any other
Pledgor hereunder.

 

SECTION 19.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by each Pledgor herein and in
the certificates or other instruments prepared or delivered in connection with
this Agreement or the other Loan Documents shall be considered to have been
relied upon by the Administrative Agent, the other Secured Parties and each
Pledgor and shall survive the execution and delivery of the Loan Documents and
the making by the Lenders of the Loans and the issuance of Letters of Credit by
the Issuing Banks and, regardless of any investigation made by the Secured
Parties or on their behalf and notwithstanding that any Secured Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect until this Agreement shall terminate pursuant
to the first sentence of Section 14.

 

(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 20.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 21.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective as provided in Section 18.  Delivery of an
executed signature page of this Agreement by facsimile or Adobe .pdf
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 22.  Rules of Interpretation; Headings.  The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement,

 

13

--------------------------------------------------------------------------------


 

and are hereby incorporated into this Agreement by this reference.  Article and
Section headings used herein are for convenience of reference only, are not part
of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 23.  Jurisdiction; Consent to Service of Process.  (a)  Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Pledgor or its properties in the courts of
any jurisdiction.

 

(b)  Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Documents in any court
referred to in paragraph (a) of this Section 23.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.  Each Pledgor, other than the Pledgors that are
organized under the laws of the United States of America or any State thereof or
the District of Columbia, hereby appoints Seagate Technology (US) Holdings, Inc.
as its agent for service of process in the United States, and Seagate Technology
(US) Holdings, Inc. hereby accepts such appointment.  Seagate Technology (US)
Holdings, Inc. agrees that its appointment is irrevocable so long as any
Obligations remain outstanding under this Agreement, and that it shall give the
Administrative Agent at least 10 Business Days notice of any change to its
address upon which service of process can be made on it pursuant to this
Section.  In any event, the address at which service of process can be made
shall be an address located in New York or California.

 

SECTION 24.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

14

--------------------------------------------------------------------------------


 

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.

 

SECTION 25.  Additional Pledgors.  Pursuant to Section 5.13 of the Credit
Agreement and the Collateral and Guarantee Requirement, (a) each U.S. Loan Party
that is formed or acquired after the Effective Date and (b) each other Loan
Party that is formed or acquired after the Effective Date that owns Equity
Interests in a Subsidiary that is organized under the laws of the United States
of America (including any State thereof and the District of Columbia) that would
constitute Collateral if such Subsidiary Loan Party were a party hereto, in each
case is required to enter into this Agreement as a Subsidiary Pledgor upon
becoming a Subsidiary Loan Party.  Upon execution and delivery, after the date
hereof, by the Administrative Agent and such a Subsidiary Loan Party of an
instrument in the form of Annex 1 hereto, such Subsidiary Loan Party shall
become a Subsidiary Pledgor hereunder with the same force and effect as if
originally named as a Subsidiary Pledgor herein.  The execution and delivery of
any instrument adding an additional Subsidiary Pledgor as party to this
Agreement shall not require the consent of any other Pledgor hereunder.  The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Agreement.

 

[Signature Pages Follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

Executed as a deed by:

 

 

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

Senior Vice President, General Counsel & Secretary

 

 

 

 

Witness:

/s/ RICHARD CALOCA

 

 

Name:

Richard Caloca

 

 

Title:

Assistant Treasury

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

Senior Vice President, General Counsel & Company Secretary

 

 

 

Witness:

/s/ RICHARD CALOCA

 

 

Name:

Richard Caloca

 

 

Title:

Assistant Treasury

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

General Counsel & Secretary

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY LLC

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

Senior Vice President, General Counsel & Company Secretary

 

 

 

 

--------------------------------------------------------------------------------


 

 

i365 INC.

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

By:

/s/ TERESA WU

 

 

Name:

Teresa Wu

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Schedule I to the

U.S. Pledge Agreement

 

PLEDGORS

 

Pledgor

 

Address

Seagate Technology Public Limited Company

 

 

Seagate Technology

 

c/o Seagate Technology LLC

Seagate Technology HDD Holdings

 

920 Disc Drive

 

 

Scotts Valley, CA 95067

Seagate Technology (US) Holdings, Inc.

 

 

Maxtor Corporation

 

 

Seagate Technology LLC

 

 

i365 Inc.

 

 

 

--------------------------------------------------------------------------------


 

Schedule II to the

U.S. Pledge Agreement

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares
or Other
Equity
Interests

 

Percentage
of
Shares
or Other
Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III to the

U.S. Pledge Agreement

 

PLEDGE EXCLUSIONS

 

--------------------------------------------------------------------------------


 

Annex 1 to the

U.S. Pledge Agreement

 

SUPPLEMENT NO. [  ]

 

This SUPPLEMENT NO. [  ] dated as of [      ] (this “Supplement”), to the U.S.
PLEDGE AGREEMENT dated as of January 18, 2011 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Pledge Agreement”), among
SEAGATE HDD CAYMAN, an exempted limited liability company organized under the
laws of the Cayman Islands (the “Borrower”), SEAGATE TECHNOLOGY PUBLIC LIMITED
COMPANY, an Irish company (“STX”), each subsidiary of STX from time to time
party thereto (each such subsidiary individually, a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Borrower, STX and the Subsidiary
Pledgors are referred to herein individually as a “Pledgor” and collectively as
the “Pledgors”) and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

A.            Reference is made to (a) the Credit Agreement dated as of
January 18, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among STX, the Borrower, the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent and (b) the U.S.
Guarantee Agreement dated as of January 18, 2011 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the U.S. Pledge Agreement and
the Credit Agreement.

 

C.            The Pledgors have entered into the U.S. Pledge Agreement in order
to induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Pursuant to Section 5.13 of the Credit Agreement and the Collateral and
Guarantee Requirement, (a) each Subsidiary that is a U.S. Loan Party that is
formed or acquired after the Effective Date and (b) each other Loan Party that
is formed or acquired after the Effective Date that owns Equity Interests in a
Subsidiary that is organized under the laws of the United States of America
(including any State thereof and the District of Columbia) that would constitute
Collateral if such Loan Party were a party hereto, in each case is required to
enter into this Agreement as a Subsidiary Pledgor upon becoming a Subsidiary
Loan Party.  Section 25 of the U.S. Pledge Agreement provides that such
Subsidiaries may become Subsidiary Pledgors under the U.S. Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Pledgor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Pledgor under the U.S. Pledge Agreement in order to induce the Lenders to make
additional Loans and the

 

--------------------------------------------------------------------------------


 

Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Pledgor agree as follows:

 

SECTION 1.  In accordance with Section 25 of the U.S. Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the U.S. Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby agrees (a) to all the terms and provisions of the U.S.
Pledge Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except to the
extent a representation and warranty expressly relates solely to a specific
date, in which case such representation and warranty shall be true and correct
on such date. In furtherance of the foregoing, the New Pledgor, as security for
the payment and performance in full of the Obligations, does hereby create and
grant to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the
Collateral (as defined in the U.S. Pledge Agreement) of the New Pledgor.  Each
reference to a “Subsidiary Pledgor” or a “Pledgor” in the U.S. Pledge Agreement
shall be deemed to include the New Pledgor.  The U.S. Pledge Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Pledgor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5.  Except as expressly supplemented hereby, the U.S. Pledge Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party

 

2

--------------------------------------------------------------------------------


 

hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the U.S. Pledge Agreement shall not in any way be affected or impaired (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the U.S. Pledge Agreement.  All
communications and notices hereunder to the New Pledgor shall be given to it at
the address set forth under its signature hereto, below, with a copy to the
Borrower.

 

SECTION 9.  The New Pledgor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

 [Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the U.S. Pledge Agreement as of the day and year
first above written.

 

 

[NAME OF NEW PLEDGOR],

 

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as Administrative Agent,

 

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to

Supplement No. [ ]

to the U.S. Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares
or Other
Equity
Interests

 

Percentage
of
Shares
or Other
Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------